DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/6/2022 has been entered.  Claims 16-27 and 29-35 are pending in the application.  Claims 1-15 and 28 are cancelled.  The amendments to the claims overcome all of the 112(b) rejections and some of the claim objections previously set forth in the Non-Final Office Action mailed on 7/7/2022.  Those claim objections which have not been overcome are written again below.

Claim Objections
Claims 17-19, 25, and 32-33 are objected to because of the following informalities:  
-Claim 17, line 2: please correct “sheet of pliable material” to “the sheet of the pliable material”
-Claim 18, line 2: please correct “an underside” to “the underside”
-Claim 19, lines 2-3: please correct “an upper side: to “the upper side”
-Claim 25, line 9: please correct “electrical signals” to “electrical signal”
-Claim 32, line 11: please correct “electrical signals” to “electrical signal”
-Claim 33, lines 1-2: please correct “the sheet of pliable material” to “the sheet of the pliable material”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-30 depend from claim 28, which has been cancelled.  It is unclear from which claim claims 29-30 are intended to depend.  For examination purposes, the Examiner interprets that claims 29-30 should depend from claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 24-25, 27, 29-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2011/0295215 A1) in view of Hartmann (US 6,482,185 B1).
Regarding claim 16, Nielsen discloses a mounting adapter (mounting portion 50, see Figs. 5-7) configured for mounting an add-on device (monitoring portion 60) to an injection device (pen-formed drug delivery device 1) (see par. [0065]), the mounting adapter (mounting portion 50) comprising:
a carrier (body of mounting portion 50) comprising an upper side (top side of mounting portion 50 shown in Figs. 5-6) and an underside (bottom side of mounting portion 50 shown in Fig. 7) opposite to the upper side (top side of mounting portion 50 shown in Figs. 5-6);
a first mount (adhesive portions 58) connected to the carrier (body of mounting portion 50), provided on the underside (bottom side of mounting portion 50 shown in Fig. 7), and configured to connect to a housing (main portion 2) of the injection device (pen-formed drug delivery device 1) (see par. [0065]);
a second mount (releasable coupling means 54/55) connected to the carrier (body of mounting portion 50), provided on the upper side (top side of mounting portion 50 shown in Figs. 5-6) and configured to connect to the add-on device (monitoring portion 60) (see par. [0065]);
wherein the carrier (body of mounting portion 50) comprises a sheet of a pliable material (see par. [0064]-[0065]; mounting portion 50, which is structurally similar to monitoring device 30, comprises flexible legs to mount around main portion 2 and as such the body of mounting portion 50 can be considered a sheet of a pliable material);
wherein the second mount (releasable coupling means 54/55) protrudes from the upper side (top side of mounting portion 50 shown in Figs. 5-6) of the carrier (body of mounting portion 50) (see Fig. 5); and
wherein the add-on device (monitoring portion 60) comprises a display for monitoring, logging, and displaying dosing information (see par. [0056]).
While Nielsen suggests electrical signaling capabilities of the mounting adapter and add-on device (see par. [0060]-[0061]), Nielsen fails to explicitly state the particulars of the sensing arrangement. Specifically, Nielsen fails to explicitly state an electrical conductor arranged in or on the carrier, wherein the electrical conductor is configured to exchange at least one type of electrical signal with the add-on device.
Hartmann teaches a mounting adapter (see Figs. 1-2) comprising an electrical conductor (encoder, not shown) arranged in or on the carrier (flattened portion 20), wherein the electrical conductor (encoder, not shown) is configured to exchange at least one type of electrical signal with the add-on device (display apparatus 30) (see col. 3 lines 19-46).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of Nielsen to include an electrical conductor as taught by Hartmann in order to transmit signals between the mounting adapter and the add-on device such that dosing information can be easily read on the display by the user (see Hartmann col. 3 lines 19- 46).

Regarding claim 18, modified Nielsen teaches the mounting adapter according to claim 16 substantially as claimed. Nielsen further teaches wherein the first mount (adhesive portions 58) comprises an adhesive layer arranged on or extending across an underside of the carrier (body of mounting portion 50) (see Fig. 7, par. [0065]).

Regarding claim 24, modified Nielsen teaches the mounting adapter according to claim 16 substantially as claimed. Hartmann further teaches wherein the electrical conductor (encoder, not shown) comprises or constitutes at least one of a measuring electrode (counter electrodes 34) (see Hartmann col. 3 lines 19-46) (note: the electrical conductor is only required to comprise or constitute one of: a measuring electrode or an antenna, since this limitation is written in the alternative).

Regarding claim 25, Nielsen discloses an add-on device (monitoring portion 60, see Figs. 5-7) for monitoring an operation of an injection device (pen-formed drug delivery device 1) (see par. [0065]) and configured for mounting to the injection device (pen-formed drug delivery device 1) via a mounting adapter (mounting portion 50), the mounting adapter (mounting portion 50) comprising a carrier (body of mounting portion 50), a first mount (adhesive portions 58) connected to the carrier (body of mounting portion 50) and configured to connect to a housing (main portion 2) of the injection device (pen-formed drug delivery device 1) (see par. [0065]), a second mount (releasable coupling means 54/55) connected to the carrier (body of mounting portion 50) and configured to connect to the add-on device (monitoring portion 60) (see par. [0065]); the add-on device (monitoring portion 60) comprising:
a device housing (body of monitoring portion 60) with a third mount (releasable coupling means 64/65) configured to mechanically engage with the second mount (releasable coupling means 54/55) of the mounting adapter (mounting portion 50) (see par. [0065]);
wherein the add-on device (monitoring portion 60) comprises a display for monitoring, logging, and displaying dosing information (see par. [0056]).
While Nielsen suggests electrical signaling capabilities of the mounting adapter and add-on device (see par. [0060]-[0061]), Nielsen fails to explicitly state the particulars of the sensing arrangement. Specifically, Nielsen fails to explicitly state a first electrical contact, an electrical conductor arranged in or on the carrier, wherein the electrical conductor is configured to exchange at least one type of electrical signal with the add-on device, and wherein the electrical conductor comprises one of a capacitive sensor, an antenna, or an antenna loop and is electrically connected with the first electrical contact; the add-on device comprising a first electrical device contact arranged on at least one of the device housing or the third mount, wherein the first electrical device contact is configured to electrically connect with the first electrical contact of the mounting adapter when the add-on device is connected to the mounting adapter.
Hartmann teaches an add-on device (display apparatus 30, see Figs. 1-2) comprising a mounting adapter (linear guide 19) comprising a first electrical contact (contacts 21), and an electrical conductor (encoder, not shown) arranged in or on the carrier (flattened portion 20), wherein the electrical conductor (encoder, not shown) is configured to exchange at least one type of electrical signal with the add-on device (display apparatus 30) (see col. 3 lines 19-46), and wherein the electrical conductor (encoder, not shown) comprises an antenna and is electrically connected with the first electrical contact (contacts 21) (see col. 3 lines 19-46; Merriam-Webster’s online dictionary defines an antenna as a device for transmitting or receiving signals.  The Examiner interprets the encoder as an antenna since the encoder transmits signals to the contacts 21) (note: only one of “a capacitive sensor”, “an antenna”, or “an antenna loop” is required by the claim since this limitation is written in the alternative); the add-on device (display apparatus 30) comprising a first electrical device contact (counter contacts 34) arranged on at least one of the device housing (housing 31) or the third mount (receptacle 33), wherein the first electrical device contact (counter contacts 34) is configured to electrically connect with the first electrical contact (contacts 21) of the mounting adapter (linear guide 19) when the add-on device (display apparatus 30) is connected to the mounting adapter (linear guide 19) (see col. 3 lines 19-46).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of the add-on device of Nielsen to include an electrical conductor and electrical contacts as taught by Hartmann in order to transmit signals between the mounting adapter and the add-on device such that dosing information can be easily read on the display by the user (see Hartmann col. 3 lines 19-46).

Regarding claim 27, modified Nielsen teaches the add-on device according to claim 25 substantially as claimed. Nielsen further teaches wherein the first mount (adhesive portions 58) comprises an adhesive layer arranged on or extending across an underside of the carrier (body of mounting portion 50) (see Fig. 7, par. [0065]).

Regarding claim 29, modified Nielsen teaches the add-on device according to claim 25 substantially as claimed (see 112b rejection of claim 29 above). Nielsen further teaches a memory (non-volatile memory 405) and a processor (micro-processor 404) connected to the first electrical device contact (switch 415) (see par. [0105], Fig. 15).

Regarding claim 30, modified Nielsen teaches the add-on device according to claim 25 substantially as claimed (see 112b rejection of claim 30 above). Nielsen further teaches a communication unit (communication gate 406) connected to the first electrical device contact (coil 417) (see par. [0105], Fig. 15), wherein the communication unit (communication gate 406) is configured to transceive at least one of electromagnetic signals or electromagnetic energy via the electrical conductor (IR transceiver) of the mounting adapter (adapter of Fig. 15) when the first electrical contact (coil 407) is connected to the first electrical device contact (coil 417) (see par. [0105]).

Regarding claim 31, modified Nielsen teaches the add-on device according to claim 25 substantially as claimed. However, modified Nielsen as modified above fails to state a sensor arrangement, the sensor arrangement comprising at least one of an acceleration sensor, a position sensor, a capacity sensor, an optical sensor, or a magnetic sensor.
Hartmann teaches an add-on device (see Figs. 3-4) further comprising a sensor arrangement (optical sensor 40), the sensor arrangement (optical sensor 40) comprising at least an optical sensor (see col. 4 lines 31-41).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the add-on device of modified Nielsen to include a sensor arrangement as taught by Hartmann in order to transmit the dosing data from the injection device to the add-on device (see Hartmann col. 4 lines 31-41).

Regarding claim 32, Nielsen discloses an injection system (see Figs. 5-7, par. [0065]) comprising:
an add-on device (monitoring portion 60) comprising a device housing (body of monitoring portion 60);
an injection device (pen-formed drug delivery device 1) comprising a housing (main portion 2); and
a mounting adapter (mounting portion 50) comprising
a carrier (body of mounting portion 50) comprising an upper side (top side of mounting portion 50 shown in Figs. 5-6) and an underside (bottom side of mounting portion 50 shown in Fig. 7) opposite to the upper side (top side of mounting portion 50 shown in Figs. 5-6), 
a first mount (adhesive portions 58) connected to the carrier (body of mounting portion 50), provided on the underside (bottom side of mounting portion 50 shown in Fig. 7), and connected to the housing (main portion 2) of the injection device (pen-formed drug delivery device 1) (see par. [0065]),
a second mount (releasable coupling means 54/55) connected to the carrier (body of mounting portion 50), provided on the upper side (top side of mounting portion 50 shown in Figs. 5-6), and mechanically engaged with a third mount (releasable coupling means 64/65) of the device housing (body of monitoring portion 60) of the add-on device (monitoring portion 60) (see par. [0065]);
wherein the carrier (body of mounting portion 50) comprises a sheet of a pliable material (see par. [0064]-[0065]; mounting portion 50, which is structurally similar to monitoring device 30, comprises flexible legs to mount around main portion 2 and as such the body of mounting portion 50 can be considered a sheet of a pliable material); and
wherein the second mount (releasable coupling means 54/55) protrudes from the upper side (top side of mounting portion 50 shown in Figs. 5-6) of the carrier (body of mounting portion 50) (see Fig. 5);
wherein the add-on device (monitoring portion 60) comprises a display for monitoring, logging, and displaying dosing information (see par. [0056]).
While Nielsen suggests electrical signaling capabilities of the mounting adapter and add-on device (see par. [0060]-[0061]), Nielsen fails to explicitly state the particulars of the sensing arrangement. Specifically, Nielsen fails to explicitly state an electrical conductor arranged in or on the carrier, wherein the electrical conductor is configured to exchange at least one type of electrical signal with the add-on device.
Hartmann teaches an injection system (see Figs. 1-2) comprising a mounting adapter (linear guide 19) comprising an electrical conductor (encoder, not shown) arranged in or on the carrier (flattened portion 20), wherein the electrical conductor (encoder, not shown) is configured to exchange at least one type of electrical signal with the add-on device (display apparatus 30) (see col. 3 lines 19-46).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of the injection system of Nielsen to include an electrical conductor as taught by Hartmann in order to transmit signals between the mounting adapter and the add-on device such that dosing information can be easily read on the display by the user (see Hartmann col. 3 lines 19-46).

Regarding claim 34, modified Nielsen teaches the injection system according to claim 32 substantially as claimed. Nielsen further teaches wherein the first mount (adhesive portions 58) of the mounting adapter (mounting portion 50) comprises an adhesive layer arranged on or extending across the underside (bottom side of mounting portion 50 shown in Fig. 7) of the carrier (body of mounting portion 50) (see Fig. 7, par. [0065]).

Regarding claim 35, modified Nielsen teaches the injection system according to claim 32 substantially as claimed. Nielsen further teaches wherein the injection device (pen-formed drug delivery device 1) comprises a medicament container (drug-filled cartridge 5) filled with an injectable medicament (see par. [0062]).

Claims 17, 19-23, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2011/0295215 A1) in view of Hartmann (US 6,482,185 B1), as applied to claims 16, 25, and 32 above, further in view of Radmer et al. (US 2016/0263327 A1).
Regarding claims 17, 26, and 33, modified Nielsen teaches the mounting adapter, the add-on device, and the injection system according to claims 16, 25, and 32, respectively, substantially as claimed. However, modified Nielsen fails to state wherein the sheet of pliable material and/or the carrier is/comprises a sheet of an elastic foil.
Radmer teaches a mounting adapter (electronic label 700, see Figs. 14-15) wherein the sheet of pliable material and/or the carrier (carrier foil strip 701) is/comprises a sheet of an elastic foil (flexible foil 710) (see par. [0095]-[0098]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet of pliable material and/or the carrier of modified Nielsen to include a sheet of an elastic foil as taught by Radmer in order to bend to adhere to the curvature of the injection device (see Radmer par. [0098]).

Regarding claim 19, modified Nielsen teaches the mounting adapter according to claim 16 substantially as claimed. However, modified Nielsen fails to state an electric layer comprising a sheet of an electrically insulating foil arranged on an upper side of the carrier, wherein the electrical conductor is arranged on the electrically insulating foil.
Radmer teaches a mounting adapter (electronic label 700, see Figs. 14-15) further comprising an electric layer (flexible foil 710) comprising a sheet of an electrically insulating foil (see par. [0095]-[0097]) arranged on an upper side of the carrier (carrier foil strip 701) (see Fig. 15), wherein the electrical conductor (leads 760) is arranged on the electrically insulating foil (flexible foil 710) (see Fig. 14, par. [0095]-[0098]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of modified Nielsen to include an electric layer as taught by Radmer in order to accommodate the electrical conductor and allow the mounting adapter to bend to adhere to the curvature of the injection device (see Radmer par. [0098]).

Regarding claim 20, modified Nielsen teaches the mounting adapter according to claim 16 substantially as claimed. However, modified Nielsen fails to state a cover layer extending over a major portion of the upper side of the carrier and covering the electrical conductor.
Radmer teaches a mounting adapter (electronic label 700, see Figs. 14-15) further comprising a cover layer (protective layer 715) extending over a major portion of the upper side of the carrier (carrier foil strip 701) and covering the electrical conductor (leads 760) (see Fig. 15.7, par. [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of modified Nielsen to include a cover layer as taught by Radmer in order to protect the electrical conductor of the carrier (see Radmer par. [0097]).

Regarding claim 21, modified Nielsen teaches the mounting adapter according to claim 16 substantially as claimed. However, modified Nielsen fails to state an electric layer comprising a sheet of an electrically insulating foil arranged on the upper side of the carrier, wherein the electrical conductor is arranged on the electrically insulating foil; and a cover layer extending over a major portion of the upper side of the carrier and covering the electrical conductor.
Radmer teaches a mounting adapter (electronic label 700, see Figs. 14-15) further comprising an electric layer (flexible foil 710) comprising a sheet of an electrically insulating foil (see par. [0095]-[0097]) arranged on the upper side of the carrier (carrier foil strip 701) (see Fig. 15), wherein the electrical conductor (leads 760) is arranged on the electrically insulating foil (flexible foil 710) (see Fig. 14, par. [0095]-[0098]); and a cover layer (protective layer 715) extending over a major portion of the upper side of the carrier (carrier foil strip 701) and covering the electrical conductor (leads 760) (see Fig. 15.7, par. [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of modified Nielsen to include an electric layer as taught by Radmer in order to accommodate the electrical conductor and allow the mounting adapter to bend to adhere to the curvature of the injection device (see Radmer par. [0098]). Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of modified Nielsen to include a cover layer as taught by Radmer in order to protect the electrical conductor of the carrier (see Radmer par. [0097]).

Regarding claim 22, modified Nielsen teaches the mounting adapter according to claim 21 substantially as claimed. However, modified Nielsen as modified above fails to explicitly state a first electrical contact connected to the electrical conductor, wherein the first electrical contact is arranged on at least one of the second mount, the upper side of the carrier, an upper side of the electric layer, or an upper side of the cover layer.
Hartmann teaches a mounting adapter (see Figs. 1-2) further comprising a first electrical contact (contacts 21) connected to the electrical conductor (encoder, not shown) (see col. 3 lines 19-46), wherein the first electrical contact (contacts 21) is arranged on at least the upper side of the carrier (flattened portion 20) (see Figs. 1-2, col. 3 lines 19-46) (note: the first electrical contact is only required to be arranged on one of: the second mount, the upper side of the carrier, an upper side of the electric layer, or an upper side of the cover layer, since this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting adapter of modified Nielsen to include an electrical contact as taught by Hartmann in order to transmit signals between the mounting adapter and the add-on device such that dosing information can be easily read by the user (see Hartmann col. 3 lines 19-46).

Regarding claim 23, modified Nielsen teaches the mounting adapter according to claim 21 substantially as claimed. However, modified Nielsen as modified above fails to state wherein the second mount comprises a rigid mounting base with a foot and a neck, wherein the foot is connected to the carrier, and wherein the neck extends through at least one of the electric layer or the cover layer.
Hartmann teaches a mounting adapter (see Figs. 1-2) wherein the second mount (linear guide 19) comprises a rigid mounting base (flattened portion 20) with a foot (portion connecting flattened portion 20 to housing 11, see Fig. 2) and a neck (guide rails 19a-b), wherein the foot (portion connecting flattened portion 20 to housing 11, see Fig. 2) is connected to the carrier (housing 11), and wherein the neck (guide rails 19a-b) extends through at least the electric layer (contacts 21/34) (see Fig. 2) (note: the neck is only required to extend through one of: the electric layer or the cover layer, since this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second mount of the mounting adapter of modified Nielsen to include a base, foot, and neck as taught by Hartmann in order to allow the mounting adapter to receive the add-on device to forma rigid unit and to transmit signals between the mounting adapter and the add-on device such that dosing information can be easily read by the user (see Hartmann col. 3 lines 19-46).

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
Applicant argues that the mounting portion of Nielsen is not a sheet of pliable material.  However, as described in the rejections of claims 16 and 32 above, the Examiner interprets that this amendment is still taught by Nielsen.  Paragraphs [0064]-[0065] of Nielsen teach that mounting portion 50 is structurally similar to monitoring device 30.  Mounting portion 50 comprises flexible legs to mount around main portion 2 and as such the body of mounting portion 50 can be considered a sheet of pliable material.
Applicant argues that the coupling means 54/55 of Nielsen do not protrude from an upper side of the mounting portion.  However, as described in the rejections of claims 16 and 32 above, the Examiner interprets that this amendment is still taught by Nielsen.  Figure 5 of Nielsen shows that coupling means 54/55 are protruding from the upper side of mounting portion 50.
Applicant argues that flattened portion 20 of Hartmann is not a carrier because it is integral with the housing.  However, the carrier being integral or non-integral to the housing is not recited in the claims.  Regardless, Nielsen still teaches a non-integral carrier (body of mounting portion 50).
Applicant argues that Hartmann does not teach an electrical conductor comprising a capacitive sensor, an antenna, or an antenna loop.  However, as described in the rejection of claim 25 above, the Examiner interprets that this amendment is still taught by Hartmann.  Merriam-Webster’s online dictionary defines an antenna as a device for transmitting or receiving signals.  The Examiner interprets the encoder of Hartmann as an antenna since the encoder transmits signals to the contacts 21 (see Hartmann col. 3 lines 19-46).
Applicant argues that the electronic label of Radmer is not a mounting adapter because it cannot provide a second mount protruding from the upper side of the carrier.  However, Radmer was only relied upon in the rejections of claims 17, 26, and 33 to teach that the sheet of pliable material of Nielsen could be modified to be an elastic foil for adhering to the curvature of the injection device (see Radmer par. [0098]).  Otherwise, the structures of Nielsen’s mounting portion 50, which includes the second mount (releasable coupling means 54/55) protruding from the upper side of mounting portion 50 (see Nielsen Fig. 5), would remain substantially the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783